United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket Nos. 07-938 and
07-1493
Issued: October 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 17, 2006. This appeal was docketed as
No. 07-938. On May 9, 2007 appellant filed a timely appeal of a February 2, 2007 Office merit
decision. This appeal was docketed as No. 07-1493. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly denied modification of a June 7, 2006
wage-earning capacity determination; and (2) whether the Office properly determined appellant’s
current pay rate for the date-of-injury position as of July 12, 2005.
FACTUAL HISTORY
The case has been before the Board on prior appeals. In a November 12, 2004 decision,
the Board reversed an October 21, 2003 Office decision terminating compensation on the

grounds that appellant refused an offer of suitable work.1 By decision dated January 17, 2007,
the Board remanded the case for further development on a rate of pay issue.2 The Board noted
that it was unclear how the Office determined the current pay rate for the date-of-injury position.
The history of the case is contained in the Board’s prior decisions and is incorporated herein by
reference.
Appellant returned to a light-duty position at three hours per day on July 12, 2005. On
April 3, 2006 appellant returned to a full-time position as a receptionist. By decision dated
June 7, 2006, the Office determined that the actual earnings in the receptionist position fairly and
reasonably represented her wage-earning capacity.3
The record contains a hospital emergency room report indicating that appellant was
admitted on June 21, 2006 and treated for swollen lymph nodes. In a note dated July 13, 2006,
Dr. Javier Valadez, an internist, indicated that appellant was unable to work due to a cervical
strain and hypertension. Dr. Valadez reported that appellant was released to work as of
July 17, 2006.
In a report dated July 18, 2006, Dr. Craig Callewart, an orthopedic surgeon, provided
results on examination and diagnosed status post anterior cervical 4-5 decompression and fusion
with cage on November 7, 2002 and left volar ganglion.4 He stated that appellant had been off
work due to high blood pressure. In a July 18, 2006 note, Dr. Callewart indicated that appellant
should remain off work as diagnostic testing was pending. The record contains a cervical
magnetic resonance imaging (MRI) scan dated July 21, 2006.
On August 2, 2006 appellant filed a recurrence of disability claim (Form CA-2a),
reporting a date of recurrence of June 21, 2006 and a work stoppage as of July 13, 2006.
Appellant stated that she went to the emergency room on June 21, 2006.
In a note dated August 11, 2006, Dr. Callewart indicated that appellant had been off work
for three to four weeks. He indicated that appellant would be released to work four hours per
day.
By decision dated November 17, 2006, the Office denied the claim for compensation.
The Office found that the evidence was not sufficient to establish a modification of the wageearning capacity determination or to establish a recurrence of disability as of July 13, 2006.
By decision dated February 2, 2007, the Office made a determination with respect to
appellant’s entitlement to compensation on July 12, 2005 when she returned to work at three
hours per day. In applying the Shadrick formula, the Office found that the date of injury was
1

Docket No. 04-341 (issued November 12, 2004).

2

Docket No. 06-129 (issued January 17, 2007).

3

Appellant did not request review of this decision.

4

The accepted conditions in this case are bilateral carpal tunnel syndrome, cervical strain and displacement of
C5-6 disc.

2

July 31, 1997, when appellant was last exposed to the identified employment factors. The Office
indicated that appellant was at that time a GS (General Services) Grade 7, Step 8 employee and
the current pay rate as of July 12, 2005 for that grade and step was $834.25 per week.
LEGAL PRECEDENT -- ISSUE 1
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.5 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.6
ANALYSIS -- ISSUE 1
The Office issued a wage-earning capacity determination on June 7, 2006. Appellant
thereafter, filed a recurrence of disability claim commencing July 13, 2006. The initial issue is
whether the wage-earning capacity determination should be modified.7 Appellant has not argued
that the original determination was erroneous. She asserts that the medical evidence shows that
she was disabled. In this regard, however, the medical evidence is not sufficient to establish a
material change in the nature and extent of the employment-related condition.
Appellant indicated that she received emergency room treatment on June 21, 2006 but the
record does not contain probative evidence with respect to treatment for an employment-related
condition on June 21, 2006. The record indicated that appellant stopped working on July 13,
2006 and was treated by Dr. Valadez on that date. Dr. Valadez briefly referred to cervical strain
and hypertension, without providing detail. He did not provide a history and a reasoned opinion
establishing a change in an employment-related condition of July 13, 2006. Dr. Callewart
reported on July 18, 2006 that appellant had been off work due to high blood pressure. He did
not discuss an employment-related condition and provide a reasoned medical opinion
establishing a material change in the condition. There is no medical evidence of record that is
sufficient to establish a modification of the wage-earning capacity determination as of
July 13, 2006.
The Board notes that, even if the evidence is not sufficient to warrant a modification of a
wage-earning capacity determination, the evidence may be sufficient to establish a limited period
of disability.8 As appellant was working a light-duty job, she must show a change in the nature
and extent of the injury-related condition.9 The evidence is not sufficient to establish a

5

Sue A. Sedgwick, 45 ECAB 211 (1993).

6

Id.

7

See Katherine T. Kreger, 55 ECAB 633 (2004).

8

Id.

9

Terry R. Hedman, 38 ECAB 222 (1986).

3

recurrence of disability on July 13, 2006. As noted above, the medical evidence was of limited
probative value and did not show a change in the employment-related condition.
Based on the evidence of record, therefore, appellant has not established an employmentrelated disability commencing July 13, 2006. The Office properly determined that modification
of the wage-earning capacity determination was not warranted and appellant had not established
a recurrence of disability as of July 13, 2006.
LEGAL PRECEDENT -- ISSUE 2
When a claimant has earnings, the Office may reduce continuing compensation in accord
with the Shadrick10 formula. The formula has been codified at 20 C.F.R. § 10.403. The Office
first calculates an employee’s wage-earning capacity in terms of percentage by dividing the
employee’s earnings by the current pay rate for the date-of-injury job; the wage-earning capacity
in terms of dollars is computed by multiplying the pay rate for compensation purposes by the
percentage of wage-earning capacity, and the resulting dollar amount is subtracted from the pay
rate for compensation purposes to obtain the loss of wage-earning capacity.
ANALYSIS -- ISSUE 2
The Office’s February 2, 2007 decision was issued following the Board’s January 17,
2007 decision remanding the case with respect to the proper calculation under Shadrick. The
Board noted that there were time periods at issue: August 31, 2004 to April 1, 2005 and the
period commencing July 12, 2005. The Office indicated that in its February 2, 2007 decision it
was addressing the period commencing July 12, 2005 and they would address the August 31,
2004 to April 1, 2005 period in a separate decision.
As noted above, the Shadrick formula requires a comparison between current actual
earnings and the current pay rate for the date-of-injury job. The Board indicated in its
January 17, 2007 decision that there was confusion regarding the date-of-injury, as the Office
reported the date of injury to be October 1, 1996. On the May 21, 1997 claim form appellant had
reported that she became aware of the condition in October 1996. As the Board noted, if
appellant continues to be exposed to the identified employment factors, the date of injury would
be the date of last exposure.11
On remand the Office noted that appellant had stopped working on July 31, 1997 when
she underwent left carpal tunnel release surgery. On October 2, 1997 she underwent right carpal
tunnel release and then returned to part-time light-duty work on November 13, 1997. Therefore,
the record does support a finding that the date of last exposure to the identified employment
factors was July 31, 1997. A claim for compensation dated July 30, 1997 indicated that
appellant was at that time a GS Grade 7, Step 8 employee, earning $31,728.00 annually.
Accordingly, the current pay rate for the date-of-injury job as of July 12, 2005 would be the pay
10

Albert C. Shadrick, 5 ECAB 376 (1953). See Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment, Determining Wage-Earning Capacity, Chapter 2.814.7(d) (June 1996).
11

Barbara A. Dunnavant, 48 ECAB 517 (1997).

4

rate for a GS Step 7, Grade 8 employee in appellant’s locality on July 12, 2005. The record
indicates that this would be $43,381.00 annually or $834.25 per week.
The Board, therefore, finds that the Office properly explained its calculations and applied
the Shadrick formula with respect to an offset of compensation for actual earnings as of
July 12, 2005. The date of injury is July 31, 1997 and the Office determined that the current pay
rate for the date-of-injury job based on the evidence of record.
CONCLUSION
Appellant did not establish that a modification of the June 7, 2006 wage-earning
determination was warranted. With respect to the offset of compensation based on actual
earnings commencing July 12, 2005, the Office properly determined the date of injury and
current pay rate for the date-of-injury position.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 2, 2007 and November 17, 2006 are affirmed.
Issued: October 11, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

